Citation Nr: 0119140	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-02 277	)	DATE
	)
	)


THE ISSUE

Whether a June 2, 1994 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran, the moving party in this case, served on active 
duty with the Marine Corps from January 1968 to January 1972.

In a February 1980 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of that decision and did not appeal, 
and the February 1980 decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1979).

In a November 1982 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
the November 1982 decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c); 38 C.F.R. § 19.153 
(1982).

The RO determined in a July 1988 decision that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder, including PTSD, and the veteran perfected an appeal 
of that decision.  In a March 1990 decision the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  In March 1991 the Board vacated 
its March 1990 decision on the basis that evidence submitted 
by the representative for consideration by the Board had not 
been reviewed prior to rendering the decision.  The Board 
subsequently remanded the claim to the RO in July 1991 for 
additional development.

Thereafter, in a June 2, 1994 decision, the Board determined 
that new and material evidence had been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, including PTSD, and re-opened the claim.  The Board 
then denied entitlement to service connection on a de novo 
basis.  The veteran was notified of the June 1994 decision, 
and that decision is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1993).  The Board denied the 
veteran's motion for reconsideration of the June 1994 
decision in January 1995, and in a September 1995 order the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed the appeal of that determination on the basis that 
the Court did not have jurisdiction of the appeal.  
Concurrently, in December 1994 and May 1995 rating decisions, 
the RO again denied service connection for an acquired 
psychiatric disorder, including PTSD.

The veteran, through his appointed representative, has moved 
the Board to revise the June 1994 decision on the basis that 
the decision was clearly and unmistakably erroneous in 
denying service connection for PTSD.


FINDINGS OF FACT

1.  In the June 2, 1994 decision the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, and the veteran was notified of that 
decision.

2.  It is not shown that the correct facts, as they were 
known at the time, were not before the Board at the time of 
the June 2, 1994 decision or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the alleged error.  


CONCLUSION OF LAW

The June 2, 1994 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 and Supp. 2000); 38 C.F.R. §§  
20.1400, 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that when the veteran was 
examined in January 1968 for enlistment, his mental status 
was noted to be normal.  On a report of medical history he 
denied having or having had homosexual tendencies and 
specified psychiatric symptoms including nervous trouble of 
any sort.  He also denied having had any illness other than 
those already noted and he denied having consulted or been 
treated during the past five years by medical care provides.  
In January 1969, while the veteran was stationed in Vietnam, 
he incurred a gunshot wound to the right groin area following 
the accidental discharge of a .45 caliber automatic weapon.  
He was then medically evacuated from Vietnam to the United 
States for treatment and rehabilitation.  When given a 
general medical examination in January 1970 the veteran' s 
psychiatric status was noted to be normal and he denied 
specified psychiatric symptoms.  A Medical Evaluation Board 
(MEB) determined in October 1971 that he was not physically 
qualified for service and that he should be discharged.  The 
diagnoses supporting that determination included malunion of 
a fracture of the right acetabulum and ilium, secondary to a 
gunshot wound; early traumatic arthritis of the right hip 
joint; and an alteration in gait secondary to the fracture.  
The service medical records reflect no complaints or clinical 
findings of any psychiatric abnormalities or seizures. 

The service personnel records, including a certificate of 
discharge, indicate that the veteran's military occupational 
specialty (MOS) was auto mechanic and that his primary duty 
was auto mechanic from July 1968 to January 1969.  His 
primary duty was auto mechanic in January and February 1970, 
and guard in March 1970 and from May through September 1970.  
He was a messman or auto mechanic for the remainder of 
service.  He served in Vietnam from August 1968 to January 
1969 and from January 1970 to December 1970.  His combat 
history shows that he participated in operations against the 
Vietcong in Hue and Phu Bai from August to November 1968, at 
Da Nang from November to December 1968, and again in Da Nang 
in January 1970.  His awards and decoration include the 
Combat Action Ribbon.   

The veteran initially claimed entitlement to compensation 
benefits in October 1973 for the residuals of the gunshot 
wound.  

Treatment records from the Colorado State Hospital show that 
the veteran was committed from July to October 1976 with a 
diagnosis of schizophrenia, paranoid type.  That 
hospitalization was the first for psychiatric treatment, 
although he had been evaluated at the age of 16 years for 
undisclosed reasons.  He had recently demonstrated bizarre or 
inappropriate behavior, and his family reported that he had 
become progressively disabled over the previous six to 
12 months.  He had been jailed twice in the previous year and 
was advised to seek psychiatric treatment.  A neurological 
evaluation ruled out any neurological damage.  He was again 
committed from April to May 1977 under the same diagnosis.

According to a June 1977 VA social work report the veteran 
had been admitted to the Fort Lyon VA Medical Center (VAMC) 
in late May 1977 on transfer from the Colorado State 
Hospital.  He had previously been hospitalized at the 
Colorado State Hospital from July to October 1976, which was 
noted as his initial hospitalization at that facility.  
During the social work assessment the veteran reported having 
had combat duty and that since his separation from service he 
had worked as a truck driver.  

In a June 1977 VA medical report Chester R. Owens, D.O., 
indicated that the veteran had been committed to the Colorado 
State Hospital for a 72-hour evaluation and subsequently 
transferred to the VAMC.  Based on an evaluation conducted 
during the hospitalization, Dr. Owens determined that the 
veteran suffered from schizophrenia, paranoid type.  

The RO granted service connection for the residuals of a 
gunshot wound to the right hip, muscle group XV, in July 1977 
and rated the disability as 20 percent disabling.  

The veteran initially claimed entitlement to compensation 
benefits for a nervous disorder in December 1979, which he 
then attributed to Agent Orange exposure in Vietnam.  He 
reported that during his first tour he served in the Force 
Logistics Command in the area of Phu Bai and Da Nang as a 
wheeled vehicle mechanic.  In his second tour he also served 
with the Force Logistics Command, but during part of the tour 
he served with a Provisional Rifle Company as an infantryman.  
He stated that his nervous condition, which he described as 
being sexual in nature, started six months following his 
separation from service.  He also stated that in 1975 he 
began experiencing severe depression, lack of initiative, and 
confusion, consumed excessive amounts of alcohol, and lost 
his employment.  He indicated that he had been committed to 
the Colorado State Hospital in 1977 and subsequently treated 
at the VAMC.  He was later hospitalized at a state hospital 
in Terrell, Texas, and had received treatment from the Pikes 
Peak Mental Health Clinic since 1978.

A questionnaire, submitted to the RO in January 1980 and 
apparently prepared by the veteran, indicates that the 
veteran had been shot in the hip on New Year's Day in 1969, 
that he received treatment for a shoulder infection in 1973, 
and that in December 1974 he sought counseling from a 
psychologist.  He had not worked since July 1975 and was 
initially hospitalized in July 1976.

In the February 1980 rating decision the RO denied 
entitlement to service connection for a nervous disorder, 
then diagnosed as paranoid schizophrenia, on the basis that 
no psychiatric impairment was documented during service or 
the one year presumptive period applicable to psychotic 
disorders, and the evidence did not indicate that 
schizophrenia was related to Agent Orange exposure.

In a March 1982 report Stephen Mueller, M.D., stated that the 
veteran suffered from chronic, residual schizophrenia since 
1975 or earlier. 

The report of a VA psychiatric examination in May 1982 
indicates that the veteran was separated from service after 
having sustained a gunshot wound to the right hip in Vietnam.  
He reported that his psychiatric history began when he was 
14 years of age, and consisted of preoccupying thoughts that 
he was being accused of being homosexual.  The examiner 
characterized these symptoms as persecutory thoughts and 
referential thinking, which persisted throughout service but 
were not severe enough for the veteran to seek treatment 
during service.  The veteran denied having undergone a 
psychiatric evaluation prior to or during service.  The 
thoughts continued after service and he developed other 
symptoms; however, he continued to work until 1975.  He had 
an increase in symptoms in 1975, which resulted in the 
termination of his employment and commitment to the Colorado 
State Hospital.  Following his discharge from the state 
hospital he was hospitalized at the VAMC in 1976 when he 
discontinued his medication.  He had not been hospitalized 
since 1978, but continued to receive medication for what the 
examiner characterized as paranoid thinking.  As the result 
of a mental status examination and review of the claims file, 
the examiner provided a diagnosis of schizophrenia, paranoid 
type.  He also noted that the veteran had reported a history 
of delusional thinking dating back to the age of 14 years.

A VA treatment record dated in September 1982 notes that the 
veteran was seen at a "Vet's Clinic" on the previous day 
and referred to the VAMC for treatment.  The reporting 
psychiatrist noted that the veteran had had some emotional 
difficulties (apparently during service) that had not been 
documented.  The veteran reported that the onset of his 
psychiatric problems was at 14 years of age and consisted of 
some paranoid ideation and homosexual fears.  It was noted 
that these problems recurred when he was in Vietnam and 
following his separation from service.  The psychiatrist 
noted that the veteran had a history of problems with 
alcohol, a primary problem in maintaining employment because 
of claimed confusion and forgetting to show up for work, and 
that he generally was having economic difficulties on his 
current pension; thus, he was seeking service connection for 
mental illness.  The psychiatrist also noted that the veteran 
did not demonstrate any nightmares, exaggerated startle 
response, feelings of guilt or alienation, or the like, 
although on mental status examination he showed inappropriate 
affect, loosening of associations, and thought disturbances 
which perhaps would be indicative of chronic undifferentiated 
schizophrenia.  The psychiatrist indicated that they were 
awaiting the veteran's records from Colorado Springs for 
confirmation of that diagnosis and suggested that rhe veteran 
be seen at the Vet Center.  When he was seen in October 1982 
by another psychiatrist he complained of a lot of confusion 
and a constant noise in his ears.  It was noted that he 
experienced ideas of reference and at times might be actively 
hallucinatory. 

In a November 1982 statement the veteran's representative 
indicated that he was claiming entitlement to service 
connection for PTSD.  Dr. Mueller provided an additional 
report indicating that he had treated the veteran for 
chronic, paranoid schizophrenia from 1978 to 1982.  In a 
November 1982 rating decision the RO denied entitlement to 
service connection for PTSD on the basis that the evidence 
did not show that the veteran had PTSD and that his 
psychiatric symptoms had been consistently diagnosed as 
schizophrenia.

VA treatment records indicate that the veteran continued to 
be seen through March 1983, with diagnoses of chronic 
undifferentiated schizophrenia.  Psychological testing in 
January 1983 resulted in the conclusion that he had suffered 
non-localized brain damage, and the treating physician noted 
a history of excessive alcohol consumption.  The veteran 
denied any significant head trauma.  The treating physician 
then added the diagnosis of possible atypical or mixed 
organic brain syndrome.  An electroencephalogram (EEG) in 
February 1983 was abnormal, and a computerized tomography 
(CT) scan was recommended.  The results of that study, if 
conducted, are not of record.

An August 1986 discharge summary from the Colorado State 
Hospital indicates that the veteran was transferred to that 
facility from Penrose Hospital because he had been 
threatening to kill his family and the hospital staff at 
Penrose, apparently after having been off his medication.  
While at Penrose his treatment providers had concluded that 
he was dangerous and psychotic, and he was transferred to the 
state facility by court order.  A summary of his treatment 
history notes that his initial psychiatric hospitalization 
had been in 1976, and that he had received treatment since 
then, including additional hospitalizations.  His diagnosis 
continued to be chronic paranoid schizophrenia.  His symptoms 
abated when medication was again administered.

The report of a VA psychiatric evaluation in September 1986, 
following the veteran's release from the state hospital, 
notes that his symptoms began when he was 13 years old and 
started becoming suspicious, but that his suspiciousness had 
increased after returning from Vietnam.  He reported having 
been seen by a corpsman during service.  While in service he 
had been a mechanic for two years and had had two years in 
combat.  The evaluation resulted in a diagnosis of chronic 
paranoid schizophrenia.  

The RO afforded the veteran an additional VA psychiatric 
examination in June 1988, during which he reported having 
been awarded disability benefits by the Social Security 
Administration (SSA) for paranoid schizophrenia.  He denied 
nightmares, current hallucinations, and not being bothered by 
loud noises.  He described flashbacks as getting "spaced 
out" and feeling as if he were a prisoner in a country that 
he did not choose, sometimes Russia.  Based on the results of 
the mental status examination the examiner provided a 
diagnosis of chronic, paranoid schizophrenia and specifically 
found that there was no evidence of PTSD.  

In conjunction with a June 1988 VA orthopedic examination the 
veteran reported having sustained an "accidental" gunshot 
wound to the right hip while stationed at Da Nang.  He 
described the incident as having been shot by a buddy who was 
playing with or cleaning his .45 caliber pistol.

Based on the evidence shown above, in the July 1988 rating 
decision the RO determined that new and material evidence had 
not been submitted to warrant reconsideration of the prior 
denial of service connection for a psychiatric disorder, 
including PTSD.

In his September 1988 notice of disagreement with that 
determination, the veteran asserted that he was ordered to 
see a psychiatrist while in service, which substantiated his 
claim for service connection for PTSD.  He stated in his 
February 1989 substantive appeal that his mental problems 
were due to PTSD, and that his medical records would support 
that claim.

The veteran and his parents testified before an RO Hearing 
Officer in June 1989, at which time he asserted that he had 
had PTSD while in service that had matured to paranoid 
schizophrenia.  He testified that during his first tour in 
Vietnam he worked as a mechanic, and that during his second 
tour he worked primarily as a mechanic but was in the 
infantry for three or four months.  He stated that while 
working as a mechanic he was also involved in combat.  He 
testified that he had been accidentally shot during his first 
tour when he and a friend were playing with a .45 caliber 
pistol.  The veteran also testified that he saw a 
psychiatrist once while he was in service because his 
lieutenant ordered him to do so after applying for work in 
counter-intelligence and telling an interviewer everything 
that had happened to him.  Reportedly, the interviewer told 
his commanding officer, who ordered him to talk to a 
psychiatrist to "get his problems straightened out."  He 
talked to the psychiatrist for five or ten minutes, but did 
not receive any treatment or diagnosis.  The psychiatrist 
did, however, help him resolve his problems.  June 1989 
Transcript.  

Additionally, the veteran stated that he had had dreams about 
fighting while in Vietnam and a really bad dream of still 
being in service after he separated.  He indicated that he 
had lost friends in Vietnam, but denied that it bothered him.  
In describing Vietnam-related problems, he stated that 
although he had wanted to fight, he had been assigned to be a 
mechanic, so for his second tour he volunteered for the 
infantry.  When asked to describe the most stressful event he 
had had to deal with in Vietnam, he responded that it was 
getting shot.  He reported having been scared while in a 
firefight, but that he felt good about it.  He also stated 
that he was re-living his battles, in that he wanted "to go 
back to it," and that he kept thinking about the past.  He 
was unable to state whether he dreamed about Vietnam because 
he could not remember his dreams, but that his parents said 
he did.  He stated that he was given the diagnosis of 
paranoid schizophrenia the first time he was hospitalized, 
and that that diagnosis was continued with subsequent 
treatment because he reported having that disorder.  June 
1989 Transcript.  

The veteran's father testified that within six months of 
separation from service the veteran had twice awakened him 
because he was yelling in his sleep due to a nightmare.  He 
also stated that when the veteran returned from Vietnam he 
couldn't sit still.  His mother testified that she heard him 
having nightmares on a number of occasions in which he was 
yelling at someone to go away.  She stated that his 
disability gradually got worse after he separated from 
service.  June 1989 Transcript.  

Based on the evidence shown above, in its March 1990 decision 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  The Board 
found that paranoid schizophrenia had not become manifest 
during service or to a degree of 10 percent or more during 
the one-year presumptive period, and that the veteran did not 
have PTSD.

In a January 1990 statement the veteran's representative 
asserted that schizophrenia had preexisted service and had 
been aggravated during service.  In support of his 
assertions, he submitted a November 1989 medical report from 
William L. Ingram, M.D., pertaining to the history and 
diagnosis of the veteran's psychiatric disorder.  Because 
that evidence had not been considered in the March 1990 
decision, in March 1991 the Board vacated the March 1990 
decision and returned the claims file to the RO for 
consideration of the additional evidence and the issuance of 
a supplemental statement of the case.

In his 12 page medical report, which is addressed to an 
attorney, Dr. Ingram indicated that he had recently 
interviewed the veteran and his parents, and reviewed medical 
records from the Colorado State Hospital and the VAMC.  
During the interview the veteran reported having engaged in 
homosexual conduct with another boy when he was 13 or 14 
years of age, and his parents indicated that he might have 
been molested by an adult male, possibly a teacher.  He had 
undergone counseling for a while following that incident.  He 
had also been propositioned by two adult males when he was 17 
years old.  He indicated that he had joined the Marines 
because he wanted to prove that he wasn't homosexual, while 
also stating that his parents had talked him into joining the 
Marines and that it was the worst mistake he ever made.  He 
reported having consulted a psychiatrist when he was in 
Vietnam and had applied to work in counter-intelligence.  

Dr. Ingram's report notes the veteran's account of his duties 
in Vietnam, including serving in the infantry and riding 
shotgun on convoys.  Reportedly, his base had been subjected 
to a rocket and mortar attack and was once over-run by the 
enemy.  His unit was also ambushed once or twice.  He 
indicated that he had been shot in the hip by a friend while 
he was playing with his side arm.  He stated that he liked 
being in Vietnam, but that he didn't think he did his job 
there, and that he had wanted to become a mercenary.  He also 
stated that he was very restless when he returned from 
Vietnam, and had a few nightmares and talked to himself in 
his sleep.  His parents denied that he exhibited any startle 
reaction.  He kept several loaded weapons in his room for 
some time after he returned from Vietnam because he did not 
feel safe without a weapon nearby.  His father stated that 
the veteran had increasing difficulty distinguishing the 
difference between fantasy and reality.  After service he had 
worked for a while as a truck driver but his work history was 
sporadic, and in 1975 his family physician referred him to 
the Pikes Peak Mental Health Clinic.

In his report Dr. Ingram summarized the hospital reports 
pertaining to the veteran's treatment at the Colorado State 
Hospital and the VAMC and noted that those hospitalizations 
had resulted in a diagnosis of paranoid schizophrenia.  Based 
on the results of the evaluation Dr. Ingram provided a 
diagnosis of schizophrenia, paranoid type, chronic; alcohol 
dependence; and nicotine dependence.  He found that for six 
to 12 months following the veteran's separation from service 
his behavior was "reasonably conventional," although he had 
demonstrated some symptoms of PTSD for a short time, 
including a startle reaction on one occasion, nightmares, 
alienation, "flashbacks," and bizarre dreams and daydreams.  
He also noted that the veteran had demonstrated a 
characteristic common in Vietnam veterans, that being the 
sense that he had not done his job well, and that he wanted 
to go back there in order to prove himself.  He indicated 
that the PTSD had not persisted for more than eight or 
12 months, and then gave way to the symptoms of 
schizophrenia.  He also indicated that there was evidence 
showing that the schizophrenic process had started in 
adolescence, as evidenced by the homosexual behavior.  He 
explained that the available evidence did not clearly 
document when the symptoms of schizophrenia arose, but that 
the clinical manifestations occurred in late 1974 or early 
1975.  Noting that Armed Services screening methods were not 
detailed enough to pick up early signs of mental illness as 
they focused more on history of experiences with the mental 
health or correctional systems, Dr. Ingram noted that because 
nothing showed up in those areas, recruiting personnel did 
not pick up on subtleties in the veteran's case, and he 
concluded that he did not know whether a full blown 
psychiatric examination would have detected them at that 
point.  He described the case as difficult because the lines 
of evidence were so tenuous.  

VA treatment records, which the RO obtained in conjunction 
with the Board's July 1991 remand, indicate that the veteran 
underwent a VA Agent Orange examination in March 1982.  
During that examination he indicated that he had had some 
"unspecified" psychiatric problems prior to entering service 
and had asked to see a psychiatrist on one occasion while in 
service, but was seen by a corpsman instead.  He stated that 
his personality changed after he was separated from service, 
and that he had had multiple psychiatric hospitalizations 
following service.

The veteran continued to receive medication for paranoid 
schizophrenia through September 1992.  An October 1991 
treatment record shows that he asked to be evaluated for 
PTSD, and he was referred to the psychiatry clinic with a 
diagnosis of "PTSD."  During a November 1991 psychological 
evaluation the psychologist noted that the test score on the 
Minnesota Multiphasic Personality Inventory (MMPI) was 
invalid due to extreme elevations on all scales, which was 
not atypical of PTSD profiles.  The testing resulted in 
diagnoses of schizophrenia, paranoid type, and alcohol 
dependence.  

The veteran submitted the records from the Pikes Peak Mental 
Health Clinic which show that in 1964 he and a friend were 
accosted in a public park by an adult male and subsequently 
sexually molested by that individual.  The veteran then 
demonstrated deterioration in his personality and had been 
expelled from school after an altercation with a teacher.  He 
was carrying a knife and his mother was afraid he would use 
it.  He underwent psychological testing in November 1964 that 
revealed him to be experiencing difficulty in making adequate 
masculine identification.  A staff conference in December 
1964 resulted in the conclusion that his problems arose from 
certain parental characteristics, causing a "fairly fixed 
pattern of homosexual acting out and orientation."  The 
conference resulted in a diagnosis of "homosexual acting out 
in a youngster with a passive-aggressive personality."  The 
treatment providers found that as he was not motivated to 
change his behavior further treatment was not warranted.

The veteran also submitted April 1973 treatment records from 
Presbyterian Hospital showing that he was treated for 
cellulitis of the shoulder.  Additional Pikes Peak records 
show that he was seen in February 1975 in regard to his fears 
of being homosexual.  Records from the Emory John Brady 
Hospital indicate that he was hospitalized based on a court 
order for psychiatric evaluation in July 1976.  In July 1975 
he had been involved in a motor vehicle accident when he 
became "spaced out."  He stopped working shortly thereafter 
and since then had undergone a personality change, was unable 
to work and was consuming excessive amounts of alcohol.  He 
believe that the Central Intelligence Agency had taken over 
his brain, was acting in an erratic and bizarre manner, and 
had destroyed home furnishings.  He was transferred to the 
Colorado State Hospital with a diagnosis of suspected 
paranoid schizophrenic reaction, to rule out psychotic 
organic brain syndrome secondary to brain abscess.

In an October 1991 report Dr. Ingram reviewed the records of 
the veteran's treatment in 1964 and 1965 and found that they 
were indicative of "serious symptoms of maladjustment by age 
14."  He noted that although there were many theories 
regarding the cause of schizophrenia, the general consensus 
was that there was a genetic predisposition for the disorder.  
Dr. Ingram noted that the clinical signs of the disease do 
not emerge in the absence of certain developmental or 
environmental stresses.  Noting that there might be a 
"precipitating event" for schizophrenia, Dr. Ingram stated 
that there were a number of possible ones in the veteran's 
case including the fact that (prior to service) the veteran's 
father had been ill with encephalitis and that "[T]he major 
event was no doubt older males approaching [the veteran] for 
homosexual activity."  Dr. Ingram further noted that the 
veteran's "oppositionalism and deterioration in his 
personality and 'deviant' or atypical sexual orientation by 
age 14" were prodromal symptoms of schizophrenia, which was 
diagnosed when the veteran in 1976.  Additionally, he found 
that the evidence for PTSD was "quite convincing," but that 
the symptoms did not persist and were "supplanted by the 
schizophrenic illness," which explained the reason for the 
denial of his claim for PTSD by VA.  Believing that the 
medical evidence showed a premorbid personality disorder as 
early as age 14, Dr. Ingram also expressed the opinion that 
prodromal symptoms of schizophrenia emerged around 1975, in 
keeping with the belief of authorities that prodromal 
symptoms of the disease did not occur more than about a year 
prior to the actual acute illness.  

A February 1992 VA treatment record indicates that the 
veteran was seeking service connection for schizophrenia 
because he had seen a psychiatrist while in service.  He 
claimed that the records of that treatment had been burned in 
a fire in St. Louis.  His treating psychiatrist continued the 
diagnosis of paranoid schizophrenia.  

The clinical records of James R. Tosetti, M.D., reflect that 
the veteran was seen on multiple occasions from July 1989 
until August 1992 for a variety of complaints.  In January 
1990 the veteran was noted to have back and hip problems 
thought to be the result of an "old injury probably war 
related...."  Dr. Tosetti noted that he would "write a letter 
stating this."  In June 1990 the veteran stated that he had 
a court order for Antabuse following a driving-under-the-
influence (DUI) charge.  In an entry of March 1991 it was 
noted that the veteran was in for evaluation and that he felt 
well and had no major complaints.  He was taking Haldol.  
Following a physical examination, the impressions included 
"Post Traumatic War Stress Syndrome."  He was seen again in 
1991 for physical complaints.  When the veteran was seen in 
March 1992 the impressions were nicotine addiction, stress 
syndrome, and past history of alcoholism.  (There is no 
reference in that entry to service.)  In April 1992 the 
veteran reported having been exposed to Agent Orange and that 
he was "getting around VA not giving him anything."  He 
wished to have a monthly income from being exposed to Agent 
Orange and felt he had service-related post traumatic stress.  
Dr. Tosetti noted that the veteran had emotional instability.  
The impressions were stress syndrome and nicotine addiction.  
In August 1992 it was reported that the veteran had been very 
upset, was applying for disability and was hounding VA.  A 
record entry dated a few days later notes that the veteran 
stated he was attempting to get VA disability claiming post-
traumatic stress disorder or aggravation of his previous 
mental disorder.  It was noted that he had been in Vietnam 
and was in fighting for two years.  On examination, it was 
noted that the veteran had had problems with alcohol since 
service and had not worked since1975.  It was further noted 
that he had become paranoid over childhood experiences.  Dr. 
Tosetti indicated his belief that the veteran was having an 
increase in mental stress and he provided diagnostic 
impressions of post traumatic stress syndrome, aggravation of 
mental disorder, and alcoholism.   

In an April 1992 notation on a prescription pad Dr. Tosetti 
stated that the veteran suffered from emotional instability 
and post traumatic stress, service related.  

In an August 1992 statement Dr. Tosetti reported that, in his 
opinion, the veteran was a victim of post traumatic stress 
syndrome secondary to "seizures in the Vietnam War."  He 
also stated that since service the veteran had drifted from 
one job to another, had been unable to be gainfully employed 
and had a chronic problem with alcoholism, which rendered him 
unable to cope with the stresses of life.  Dr. Tosetti 
reported being unable to provide the reports of any 
psychological or psychiatric evaluations because that 
treatment had been obtained through VA.  

In November 1992 the RO asked the veteran to submit a 
complete, detailed description of the in-service events to 
which he attributed PTSD.  He did not respond to that 
request.

The RO provided the veteran a VA psychiatric examination by a 
board of two psychiatrists in December 1992 for the purpose 
of resolving the conflicting psychiatric diagnoses.  The 
examination included a review of the claims file.  During the 
interview with Charles Oppegard, M.D., the veteran reported 
that beginning in November 1972 he had some delusional ideas 
about being in Russian oil fields.  He also felt homosexual 
discomfort and suspiciousness about a co-driver during that 
time, and believed that people would be able to look at him 
and know that he had had a homosexual relationship at the age 
of 14.  He reported that his jobs rarely lasted more than six 
months, and his behavior began to deteriorate.  He had worked 
very little since 1975.  The veteran stated that while 
serving in Vietnam he saw a "moderate amount of action," 
experienced the death of people he knew, and was often 
fearful.  He had wanted to work in counter-intelligence but 
feared he would not be able to pass a lie detector test 
regarding the homosexual event and then sought a psychiatric 
opinion and was told he should not be concerned about it.  He 
also reported having been wounded.  The report notes the 
veteran's accounts of his military history and his feelings 
about it.  He stated that after the war, in addition to 
drinking and getting into fights, he was hypervigilant.  He 
denied having any nightmares that he could recall, although 
he remembered having nightmares as a teenager.  He also 
reported the onset of nightmares about two years previously 
in which he got cancer in his right hip.

Based on review of the available evidence and the psychiatric 
interview, Dr. Oppegard found that it was difficult to 
differentiate the onset of schizophrenia from what he 
believed to be a schizotypal personality disorder, which the 
veteran had demonstrated at the age of 14.  Dr. Oppegard 
noted that the stress of the veteran's amphetamine use in 
service had not precipitated an active psychosis, and that 
the veteran had had a gradual deterioration of his 
personality which gave evidence of having started in service 
although it was unclear how much the veteran's view of having 
been tapped for counter-intelligence work was a recent 
delusion about the past or "how much of it was there at the 
time."  He found that there were some symptoms of PTSD, and 
noted that the stresses of war may have had somewhat more of 
an impact on the veteran as an individual with a schizotypal 
personality disorder.  Dr. Oppegard also stated, "on the 
other hand, it may have had less impact on him."  It was 
noted that symptoms of PTSD had dissipated within five or six 
years after service and that the veteran's original paranoid 
thinking "blossomed" into a full-blown psychosis in 1975 and 
then became chronic.  The diagnoses were: Axis I 
schizophrenia, paranoid type, chronic, and alcohol 
dependence; and Axis II schizotypal personality disorder.   

The veteran was also afforded an examination by George Katz, 
M.D., to whom he reported having first received psychiatric 
treatment when he "went queer at 15."  He reported the 
molestation incident that occurred when he was 14, and that 
he was involved in a homosexual relationship at 15.  He was 
then feeling paranoid and experienced recurrent paranoia 
since then.  He was also pre-occupied with the thought of 
possibly being homosexual.  He described his service in 
Vietnam, including traumatic experiences.  After service, his 
first psychiatric hospitalization was in 1976.  

In regard to PTSD symptomatology, Dr. Katz noted that the 
veteran had a history of combat and life-threatening 
experiences in Vietnam.  The veteran was noted to deny having 
witnessed any atrocities, and did not blame himself for 
anything that had occurred in service.  His accidental 
gunshot wound was noted.  Reportedly, he thought about 
Vietnam "quite a bit," with reminders, but also reported that 
he was thinking about becoming a mercenary.  He had no sleep 
difficulties, but was irritable and had been involved in some 
fights.  He did not report having had any flashback-type 
experiences, persistent avoidance of stimuli associated with 
Vietnam, numbing of general responsiveness, difficulty 
concentrating, an exaggerated startle response, or 
physiological reactivity on exposure to events symbolizing 
Vietnam.

Dr. Katz summarized the medical evidence in the claims file, 
including Dr. Tosetti's diagnosis of PTSD, and found no 
reference in the medical records to the veteran having had 
seizures at any time.  He and Dr. Oppegard unanimously agreed 
that the veteran had schizophrenia, paranoid type, chronic, 
and alcohol dependence.  The psychiatrists also agreed that 
he had a personality disorder, schizoid or schizotypal in 
nature.  Both psychiatrists agreed that there was 
insufficient evidence to support a diagnosis of PTSD.

The veteran again provided testimony before an RO Hearing 
Officer in April 1993.  He then testified that during the 
summer before he entered the ninth grade he was "picked up by 
a queer" who "had his way" with him.  He received 
psychiatric treatment shortly after that occurred.  He 
dropped out of school in the 11th grade and took a bus to 
Louisville, Kentucky, and found a job.  While staying in a 
rooming house in Louisville, two older men made advances to 
him.  He testified regarding his experiences in Vietnam.  In 
terms of combat, all he could remember was ducking tracer 
rounds and shooting back.  He denied having experienced hand 
to hand combat, and did not know if he had shot anyone.  He 
reported having been recruited for work in counter-
intelligence and disclosing his homosexual experiences as he 
thought he would be given a lie detector test if he were to 
work in counter-intelligence.  The veteran testified that his 
commanding officer than sent him to a psychiatrist so he 
could "talk about the whole deal" and put it behind him.  
On seeing the psychiatrist the veteran told him about his 
homosexual experience and was made to feel better by being 
told that experimentation was common.  The veteran also 
testified that subsequently, while stationed at Camp 
Pendleton, he saw a corpsman "on the same deal" and that at 
the veteran's request nothing was put in his record.   The 
veteran also testified that he started drinking heavily in 
Vietnam and that after service he lived on his disability 
separation pay, partied and took flying lessons.  He did not 
remember having had any bad dreams until five years 
previously, but in 1972 his father had told him that he 
yelled in his sleep.  He first sought psychiatric treatment 
in 1975 because he was again feeling very paranoid about his 
homosexual experience.  April 1993 transcript.

The veteran submitted an April 1993 report from Pattison 
Esmiol, M.D., in which Dr. Esmiol stated that he had reviewed 
the 1964-1965 treatment records and the evaluation prepared 
by Dr. Ingram and concluded that the veteran had demonstrated 
the beginning symptoms of schizophrenia prior to entering 
service, and that his experiences during service exacerbated 
the disorder and also resulted in him having PTSD secondary 
to his combat experiences and the gunshot wound.  He stated 
that the absence of any documentation of the veteran's 
psychiatric disorder in the year following his separation 
from service did not negate the fact that one pre-existed 
service and had been aggravated by service.  

Based on the evidence shown above, in the June 2, 1994 
decision the Board found that new and material evidence had 
been submitted regarding the claim for service connection for 
an acquired psychiatric disorder, including PTSD, and 
reopened the claim.  The Board then found that the medical 
evidence did not show complaints or treatment of a 
psychiatric disorder during service or for several years 
thereafter, that the veteran's psychiatric symptoms had 
consistently been diagnosed as paranoid schizophrenia, and 
that the disorder was not related to service.  The Board 
further found that the criteria to support a diagnosis of 
PTSD had not been met.  Noting that because the veteran had 
been awarded a Combat Action Ribbon he was deemed to have 
experienced a combat-related stressor, the Board nevertheless 
found that the criteria for a diagnosis of PTSD as a result 
of service had not been shown to have been met.   The Board 
gave significant weight to the opinions rendered by the board 
of two psychiatrists, which were to the effect that the 
veteran had schizophrenia and a personality disorder but did 
not have PTSD, because those opinions were based on review of 
all the medical evidence and a comprehensive analysis of the 
relevant diagnostic criteria.  While also noting the evidence 
favorable to the veteran's claim, the Board concluded that 
the weight of the evidence favored a diagnosis of 
schizophrenia and was against the claim. 

In the June 1994 decision, the Board made the following 
pertinent findings of fact:

4.  Service medical records, and other 
evidence on file, do not show that the 
veteran received treatment or presented 
complaints of a psychiatric nature during 
service or within several year 
thereafter.  

5.  The veteran has been consistently 
diagnosed since service as schizophrenic, 
paranoid type, and the disorder cannot be 
reasonably attributed to service.

6.  The clinical criteria to support a 
diagnosis of a post-traumatic stress 
disorder as a result of service have not 
been met.

In the June 1994 decision, the Board also reached the 
following pertinent conclusion of law:

An acquired psychiatric disorder, 
including post-traumatic stress disorder, 
was not incurred in or aggravated by 
service, and schizophrenia was not 
manifested within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.207, 3.309 (1992).  


Laws and Regulations

Clear and Unmistakable Error

A decision of the Board is final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 7104(b), 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1100.

With respect to the regulations pertaining to the 
adjudication of motions for revision of final Board decisions 
on the grounds of clear and unmistakable error, the 
definition of clear and unmistakable error is based on prior 
rulings of the Court.  The regulations were promulgated based 
on the expressed intent of Congress in enacting the statute 
allowing for the review of final Board decisions on the basis 
of clear and unmistakable error that VA adopt the Court's 
interpretation of that term.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000), reh'g denied (January 
2, 2001); Board of Veterans' Appeals: Rules of Practice--
Revision of Decisions on Grounds of Clear and Unmistakable 
Error, 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 
20).  Therefore, the Board's consideration of whether a 
prior, final decision was based on clear and unmistakable 
error includes the holdings of the court as they pertain to 
that issue.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error of fact or of law that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c).

The following occurrences cannot constitute clear and 
unmistakable error:  1) a new medical diagnosis that corrects 
an earlier diagnosis considered in a Board decision; 2) VA's 
failure to fulfill the duty to assist; and 3) a disagreement 
as to how the facts were weighed or evaluated.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); see also Damrel, 6 Vet. 
App. at 242; 38 C.F.R. § 20.1403(d).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  38 C.F.R. § 20.1404(b).

If the moving party raises a valid claim of clear and 
unmistakable error, the question of whether a given decision 
was based on clear and unmistakable error is to be determined 
based on the facts of the case.  See Rivers v. Gober, 10 Vet. 
App. 469 (1997).

Duty to Assist

The Board notes that the statute pertaining to VA's duty to 
inform the veteran of the evidence needed to substantiate his 
claim was recently revised.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  In February 2001 the Board informed the veteran of 
the regulations pertaining to motions for review based on 
clear and unmistakable error in prior final decisions, and 
suggested that he review those regulations.  In February 2001 
the Board also wrote to the veteran's attorney, acknowledging 
the request for a request of the prior Board decision on the 
basis of CUE.  The attorney was advised that he had 30 days 
to file a response including a request to review the record 
before filing a response.  In March 2001, the attorney 
responded that no further review or response was necessary.  
Because the review of the June 1994 decision for clear and 
unmistakable error is limited to the evidence that was then 
of record, the Board concludes that all relevant data has 
been obtained for considering the veteran's motion for review 
based on clear and unmistakable error.

Service Connection

According to the relevant law in effect in June 1994, service 
connection could be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there was required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service was not established, a showing of 
continuity of symptoms after discharge was required to 
support the claim.  Service connection could be granted for 
any disease diagnosed after discharge, when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Where a veteran served for 90 days or more during a period of 
war and a psychosis became manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease could be considered to have been 
incurred in or aggravated by such service even though there 
was no evidence of such disease in service.  This presumption 
could be rebutted.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran was presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as were 
recorded in examination reports were to be considered as 
noted.  The presumption of soundness could be rebutted if 
clear and unmistakable evidence demonstrated that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease was considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless clear and unmistakable 
evidence showed that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Subsequent to initiation of the veteran's claim in February 
1988, which was the subject of the Board's decision in June 
1994, a specific regulation pertaining to service connection 
for PTSD, 38 C.F.R. § 3.304(f), was promulgated.  In 
accordance with the United State Court of Appeals for 
Veteran's Claims (Court) holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  The DSM-
III-R included as an element of the diagnostic criteria that 
the person had experienced an event that is outside the range 
of usual human experience that would be markedly distressing 
to almost anyone, including serious threat to one's life or 
physical integrity or seeing another person seriously wounded 
or killed.  Cohen, 10 Vet. App. at 141.

As provided by 38 C.F.R. § 3.304(f) as it was promulgated in 
1993, service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1993).  
If the veteran did not engage in combat, or did engage in 
combat with the enemy but the claimed stressor was not 
related to combat, the record had to contain corroborative 
evidence that the in-service stressor occurred.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

Analysis

The veteran's attorney-representative contends that the June 
1994 Board decision was clearly and unmistakably erroneous 
because the Board failed to apply the provisions of 
38 U.S.C.A. §§ 105(a) and 1154(b) and that, had those 
provisions been applied to the facts as they were then known, 
service connection for a psychiatric disorder would have been 
granted.  The Board finds that the motion has set forth the 
alleged clear and unmistakable errors of law, the legal basis 
for the allegations, and why the result would have been 
manifestly different but for the alleged error, and that a 
valid motion for review of the June 1994 Board decision for 
clear and unmistakable error has been presented.  Disabled 
American Veterans v. Gober, 234 F.3d at 698; 38 C.F.R. 
§ 20.1404(b).

In his motion the representative repeatedly argues that the 
Board erred in not acknowledging that the RO had granted 
service connection for a gunshot wound received "in combat 
with the enemy."  The only gunshot wound shown, or alleged 
to have been incurred, during service was the one to the 
veteran's right groin area for which service connection has 
been established.  The evidence of record unequivocally shows 
that the gunshot wound was the result of an accidental 
shooting by another Marine who was "playing" with his side 
arm, and that the wound was not incurred in combat.  There is 
no evidence, and at no time has the veteran claimed, that the 
gunshot wound was incurred in combat, and to repeatedly 
characterize it as such is incorrect and misleading.  

The representative stated that in not acknowledging that the 
veteran had incurred a combat-related injury, and in finding 
that no psychiatric complaints were documented during 
service, the Board failed to apply the provisions of 38 
U.S.C.A. § 1154(b) pertaining to combat veterans.  That 
statute provides:

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged 
to have been incurred in such service satisfactory 
lay or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact 
that there is no official record of such incurrence 
or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting 
or denying service connection in each case shall be 
recorded in full.  

38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In regard to his claim for service connection for PTSD, the 
Board acknowledged in its June 1994 decision that the veteran 
had participated in combat, as shown by his receipt of the 
Combat Action Ribbon, and that his exposure to combat-related 
stressors was presumed.  Zarycki, 6 Vet. App. at 91; 38 
C.F.R. § 3.304(f).  The representative's assertions that the 
Board erred in not describing the clear and convincing 
evidence to rebut his lay evidence of having served in combat 
is faulty and not based on the facts of the case, in that the 
Board found that the veteran had served in combat.  That 
finding, however, is not sufficient to establish service 
connection for PTSD.  It is certainly well established that, 
regardless of a veteran's combat status, a grant of service 
connection requires that the veteran have the claimed 
disability and that it's existence be established by 
competent evidence.  

The Board denied service connection for PTSD on the basis 
that the weight of the evidence showed he had schizophrenia, 
rather than PTSD.  The representative contends that the Board 
was substituting its judgment for competent medical evidence, 
and that the medical evidence then showed a clear diagnosis 
of PTSD.  In the June 1994 decision the Board referenced all 
of the medical evidence of record, including the evidence 
from Dr. Tosetti and Dr. Esmiol indicating that the veteran 
had service related PTSD.  However, at the time of that 
decision there was a multitude of medical evidence that had 
to be considered and weighed in deciding the claim.  Thus, 
the evidence from Drs. Tosetti and Esmiol did not compel a 
favorable decision.  It appears that Dr. Tosetti was a 
general practitioner who treated the veteran in the late 
1980s and early 1990s primarily for physical ailments.  In 
July 1991, at a time when the veteran said he was feeling 
well and had no major complaints, Dr. Tosetti noted an 
impression of posttraumatic war stress syndrome after 
examining the veteran's eyes, ears, lungs and heart, and 
without benefit of a mental status examination or a review of 
the veteran's extensive psychiatric treatment records.  In 
August 1992, after noting that the veteran was trying to get 
disability benefits for PTSD and for his previous mental 
disorder, Dr. Tosetti indicated his belief that the veteran 
had experienced an increase in "mental stress," and 
reported "exam" findings that the veteran had had an 
alcohol problem since service, had not worked since 1975 and 
had become paranoid over a childhood experience.  A few days 
later Dr. Tosetti wrote a letter stating that the veteran was 
a "victim of post traumatic stress syndrome secondary to 
seizures in the Vietnam War."  It was within the Board's 
discretion to afford Dr. Tosetti's diagnosis and opinion 
little weight inasmuch as he did not report any mental status 
findings, there is no indication that he reviewed the 
extensive psychiatric evidence, in his letter he attributed 
post traumatic stress syndrome to seizures in the Vietnam 
war, of which there is no competent evidence, and he is not a 
psychiatrist.  

The Board, in its 1994 decision, also considered the April 
1993 statement from Dr. Esmiol, although he was not 
identified by name.  Dr. Esmiol indicated that he had 
reviewed Dr. Ingram's report and the veteran's pre-service 
psychiatric records, which, it is obvious, were only a small 
portion of the record as constituted in June 1994.  Although 
concluding that the veteran's military experiences (combat 
and his gunshot wound) led to PTSD, Dr. Esmiol did not report 
any findings to support his diagnosis, despite having seen 
the veteran only a few days earlier for an evaluation.  Again 
the weight to be given to that evidence, in light of the 
extensive medical evidence that the veteran had schizophrenia 
rather than PTSD, was a determination to be made by the 
Board.  Although Dr. Ingram believed that the veteran had 
experienced symptoms of PTSD, they occurred for only a 
"short time" and Dr. Ingram did not diagnose PTSD, by 
history or otherwise, in his 1989 or 1991 report.  Thus, Dr. 
Ingram's evaluations did not show that any PTSD the veteran 
had had after service had been chronic and/or persisted.  

Evidence specifically against the claim for PTSD included the 
detailed reports by two VA examiners who had reviewed the 
claims files and interviewed the veteran in late 1992.  Both 
psychiatrists concluded, based on a review of the evidence in 
the claims files and a thorough analysis of the relevant 
diagnostic criteria, that the veteran did not have PTSD.  Dr. 
Oppegard indicated that the "symptoms" of PTSD had subsided 
within a few years after service, he did not diagnose PTSD 
even by history.  The opinions of those two examiners, along 
with the very extensive medical evidence showing that the 
veteran was actually suffering from schizophrenia, was found 
by the Board to outweigh the evidence of PTSD.  The Board's 
finding was, therefore, supported by medical evidence and did 
not constitute an unsubstantiated medical judgment.  

In its June 1994 decision, the Board also noted the veteran's 
testimony pertaining to a psychiatric consultation during 
service.  The veteran testified to the effect that while in 
Vietnam, he was referred to a psychiatrist by his commanding 
officer after disclosing his pre-service homosexual 
experiences to other service personnel and that he later saw 
a corpsman regarding the same matter.  While the visit to the 
psychiatrist is not documented in the service medical 
records, the veteran has stated that it was to discuss sexual 
matters and that he felt better after talking with the 
doctor.  The veteran's testimony as to having seen a hospital 
corpsman later for the same purpose indicates that that visit 
was while he was at Camp Pendleton, California, not while he 
was in Vietnam.  Thus, neither visit is alleged to have been 
in regard to any combat experiences, to have been 
precipitated by combat, to have occurred during a period of 
combat, to have been related to fear of combat or to anything 
witnessed in combat, or to have had anything whatsoever to do 
with combat.  Nor has the veteran alleged that while in 
combat he suffered from psychiatric problems.  Rather, 
according to the veterans' own testimony, his 
emotional/psychological concerns during service were in 
regard to gender identification and preservice homosexual 
activity, which are well documented in the pre-service 
medical records, and it was in regard to those matters that 
the veteran says he received psychiatric attention in 
service.  That being the case, the provisions of 38 U.S.C.A. 
§ 1154(b) would not have been applicable.  

The evidence of record in 1994 showed that the veteran had 
received counseling during adolescence and was showing the 
beginning symptoms of schizophrenia at that time, according 
to Dr. Esmiol, who also indicated that they were 
"exacerbated" by service.  Dr. Esmiol reported no findings 
and no rationale was given for that conclusion.  According to 
Dr. Ingram, who presented two extensive reports, the veteran 
suffered from a personality disorder at about age 14 and the 
precipitating events for schizophrenia included his father's 
episode of encephalitis (prior to the veteran's service) with 
the "major event...no doubt older males approaching [the 
veteran] for homosexual activity."  Noting that prodromal 
symptoms of schizophrenia are thought by authorities not to 
occur more than about a year prior to the actual acute 
illness, Dr. Ingram opined that in the veteran's case the 
prodromal symptoms of schizophrenia emerged in about 1975, 
which was a few years after service.  Thus, although there 
was evidence of a personality disorder prior to service, 
there was no medical evidence of schizophrenia for at least 
three years after service.  Analysis of that evidence, 
including the claimed psychiatric consultation during 
service, does not compel the conclusion that the Board erred 
in not finding that an acquired psychiatric disorder was 
incurred in or aggravated by service.  Bustos v. West, 179 
F3d. at 1378.  The decision was not, therefore, clearly and 
unmistakably erroneous.

In support of his motion the representative relies on Dambach 
v. Gober, 223 F.3d 1376 (Fed. Cir. 2000) for the proposition 
that a combat veteran is entitled to a presumption of service 
connection, and that his allegations of having served in 
combat are sufficient to entitle him to the application of 38 
U.S.C.A. § 1154(b).  As an initial matter, that case had not 
been decided when the Board's decision was rendered in June 
1994 and cannot be considered in determining whether the 
decision was clearly and unmistakably erroneous.  Berger v. 
Brown, 10 Vet. App. 166, 170 (1997) (court opinions that 
formulate new interpretations of law subsequent to a decision 
cannot be the basis of a valid claim of clear and 
unmistakable error in that decision).  Secondly, in that case 
the appellate court held that a combat veteran is entitled to 
the presumption of in-service incurrence provided by 
38 U.S.C.A. § 1154(b) even if the in-service disease or 
injury is documented in his service medical records.  The 
court did not over-rule the holding in Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table), that the provisions of 38 U.S.C.A. 
§ 1154(b) pertain only to what happened during service and 
are not applicable in determining whether the veteran has a 
current disability related to the injury or disease that is 
presumed to have been incurred in service.  The holding in 
Dambach would not be relevant, therefore, in determining 
whether the June 1994 decision was clearly and unmistakably 
erroneous.

The representative further contends that the June 1994 
decision was in error because the Board did not analyze the 
provisions of 38 U.S.C.A. § 1154(b) as provided in Collette 
V. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That case also was 
decided after the June 1994 decision and cannot be a basis 
for determining whether the June 1994 decision was clearly 
and unmistakably erroneous.  Berger, 10 Vet. App. at 170.  In 
addition, the representative has not shown that had the Board 
analyzed the provisions of 38 U.S.C.A. § 1154(b), the outcome 
of the case would have been manifestly different in light of 
the finding that the veteran does not have PTSD and that 
schizophrenia is not related service.  Bustos, 179 F.3d 
at 1378.

The representative further contends that the Board erred in 
not applying a presumption of service connection based on the 
provisions of 38 U.S.C.A. § 105(a).  Those provisions are as 
follows:

An injury or disease incurred during active 
military, naval, or air service will be deemed to 
have been incurred in the line of duty and not the 
result of the veteran's own misconduct when the 
person on whose account benefits are claimed was, 
at the time the injury was suffered or disease 
contracted, in active military, naval, or air 
service whether on active duty or on authorized 
leave, unless such injury or disease was a result 
of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

38 U.S.C.A. § 105(a).  

The representative's assertions that the statute creates a 
presumption of service connection is without merit.  As the 
language of the statute indicates, an injury or disease that 
is incurred during active service is deemed to have been 
incurred in the line of duty and not the result of the 
veteran's own misconduct.  Service connection can be granted 
only for diseases or injuries that are incurred in the line 
of duty, and the statute creates a presumption that an injury 
incurred during active service was incurred in the line of 
duty.  38 U.S.C.A. §§ 105(a), 1110; Smith (Cynthia) v. 
Derwinski, 2 Vet. App. 241 (1992).  The statute does not 
pertain to whether the injury or disease was, in fact, 
incurred in active service.  The question of whether a 
disease or injury was incurred in the line of duty or the 
result of the veteran's own misconduct was not at issue in 
the June 1994 decision; the Board found that a psychiatric 
disorder had not been incurred in or aggravated by active 
service.  The Board was not required to consider the 
provisions of 38 U.S.C.A. § 105(a), and its failure to do so 
cannot constitute error.  The representative's reliance on 
Forshey v. West, 12 Vet. App. 71 (1998), vacated and 
remanded, 226 F.3d 1299 (Fed. Cir. 2000), reh'g granted 
(February 5, 2001), is misplaced, in that that decision 
pertained to the issue of whether the veteran's death in 
service was the result of misconduct and not whether he had, 
in fact, died in service.

In the June 1994 decision the Board determined that the 
preponderance of the evidence indicated that the veteran did 
not have PTSD, and that schizophrenia, which was initially 
manifest more than three years after he was separated from 
service, was not shown to be related to service.  Those 
findings were based on the evidence of record and were in 
accordance with the law then in effect.  The veteran has 
failed to show that the decision to deny entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, was clearly and unmistakably erroneous.  His 
motion to revise that decision is, therefore, denied.


ORDER

The motion to revise the Board's June 1994 decision on the 
basis of clear and unmistakable error in the decision is 
denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



